Case:17-03283-LTS Doc#:4925 Filed:01/25/19 Entered:01/25/19 16:06:59                                         Desc: Main
                           Document Page 1 of 3


                                                       UNITED STATES DISTRICT COURT
                                                         DISTRICT OF PUERTO RICO

In re:

THE FINANCIAL OVERSIGHT AND                                            PROMESA
MANAGEMENT BOARD FOR PUERTO RICO,
                                                                       Title III
            as representative of
                                                                       Case No. 17-BK-3283 (LTS)
THE COMMONWEALTH OF PUERTO RICO, et
al.,                                                                   Jointly Administered
                                                        Debtors.1

          JOINDER BY AUTONOMY CAPITAL TO THE JOINT OBJECTION TO THE
            MOTION OF THE SPECIAL CLAIMS COMMITTEE AND OFFICIAL
           COMMITTEE OF UNSECURED CREDITORS TO ESTABLISH OMNIBUS
              OBJECTION PROCEDURES REGARDING CERTAIN GO BONDS

               Autonomy Capital (Jersey) LP, on behalf of certain of its affiliated investment funds

 (“Autonomy”), by and through its undersigned counsel respectfully submits this Joinder to the

 Joint Objection to the Motion of the Special Claims Committee and Official Committee of

 Unsecured Creditors to Establish Omnibus Procedures Regarding Certain GO Bonds [EFC. No.

 4923] (the “Objection”)2 filed by the Constitutional Claimants to the Urgent Motion of (I)

 Financial Oversight and Management Board, Acting Through its Special Claims Committee, and

 (II) Official Committee of Unsecured Creditors, Under Bankruptcy Code Sections 105(a) and 502

 and Bankruptcy Rule 3007, Establishing Procedures with Respect to Omnibus Objection to Claims



                                                             
 1
          The debtors in these title III cases, along with the last four digits of each debtor’s federal tax identification
 number, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Case No. 17-BK-3283-LTS) (3481);
 (ii) Employees Retirement System of the Government of the Commonwealth of Puerto Rico (Case No. 17-BK-3566-
 LTS) (9686); (iii) Puerto Rico Highways and Transportation Authority (Case No. 17-BK-3567-LTS) (3808);
 (iv) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Case No. 17-BK-3284-LTS) (8474); and (v) Puerto
 Rico Electric Power Authority (Case No. 17-BK-4780-LTS) (3747).
 2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
 the Objection.




 US‐DOCS\105472430.2 
Case:17-03283-LTS Doc#:4925 Filed:01/25/19 Entered:01/25/19 16:06:59                    Desc: Main
                           Document Page 2 of 3


 Filed or Asserted by Holders of Certain Commonwealth General Obligation Bonds and

 Requesting Related Relief [ECF No. 4788] (the “Procedures Motion”) brought by the Movants in

 connection with the Omnibus Objection of (i) Financial Oversight and Management Board, Acting

 Through its Special Claims Committee, and (ii) Official Committee of Unsecured Creditors,

 Pursuant to Bankruptcy Code Section 502 and Bankruptcy Rule 3007, to Claims Filed or Asserted

 by Holders of Certain Commonwealth General Obligation Bonds [ECF No. 4784] (the “GO Claim

 Objection”), and respectfully states as follows:

                   1.   Autonomy joins in and incorporates by reference the facts and arguments

 set forth in the Objection.

                   2.   For all of the reasons stated in the Objection, Autonomy respectfully

 requests that the Objection to the Procedures Motion be sustained and that the Court (a) deny the

 Procedures Motion and (b) direct all parties to (i) meet and confer regarding the Proposed

 Procedures and the terms of a proposed scheduling order for the litigation of the GO Claim

 Objection and (ii) provide a status report to the Court in advance of the March 13, 2019 omnibus

 hearing.

                   3.   Autonomy reserves all rights to raise issues and arguments not contained in

 the Objection and to address the Procedures Motion and the GO Claim Objection at the omnibus

 hearing beginning on January 30, 2019. Furthermore, Autonomy reserves the right to address any

 statements made by any party in connection with this Title III case or any adversary proceeding

 therein.

                               [Remainder of page intentionally left blank.]




 US‐DOCS\105472430.2 
Case:17-03283-LTS Doc#:4925 Filed:01/25/19 Entered:01/25/19 16:06:59          Desc: Main
                           Document Page 3 of 3


 Dated January 25, 2019
       New York, New York
                                LATHAM & WATKINS LLP

                                By: /s/ Jeffrey E. Bjork

                                Jeffrey E. Bjork (admitted pro hac vice)
                                LATHAM & WATKINS LLP
                                355 South Grand Avenue, Suite 100
                                Los Angeles, California 90071
                                Telephone: (213) 485-1234
                                Facsimile: (213) 891-8763
                                E-mail: jeff.bjork@lw.com

                                and

                                Christopher Harris, Esq. (pro hac vice admission
                                pending)
                                Adam J. Goldberg, Esq. (admitted pro hac vice)
                                Yelizaveta L. Burton, Esq. (admitted pro hac vice)
                                885 Third Avenue
                                New York, New York 10022
                                Telephone: (212) 906-1200
                                Facsimile: (212) 751-4864
                                E-mail: christopher.harris@lw.com
                                        adam.goldberg@lw.com
                                        liza.burton@lw.com

                                and

                                By: /s/ J. Ramón Rivera Morales
                                J. Ramón Rivera Morales
                                JIMÉNEZ, GRAFFAM & LAUSELL
                                USDC-PR Bar No. 200701
                                PO Box 366104
                                San Juan, PR 00936-6104
                                Telephone: (787) 767-1030
                                Facsimile: (787) 751-4068
                                E-Mail: rrivera@jgl.com

                                Attorneys for Autonomy Capital (Jersey) LP




 US‐DOCS\105472430.2 
